Exhibit 99.1 HANCOCK FABRICS REPORTS OPERATING INCOME OF $4.0 MILLION FOR THE 2, AN INCREASE OF $5.2 MILLION OVER LAST YEAR - FIRST POSITIVE OPERATING INCOME SINCE 2009 BALDWYN, MS, April 25, 2014 – Hancock Fabrics, Inc. (OTC symbol: HKFI) today announced financial results for its fourth quarter and 2013 fiscal year ended January 25, 2014. Financial results for the fourth quarter include: ● Net sales for the quarter were $81.3 million compared to $81.7 million in the prior year. Comparable store sales declined by only 0.3% despite unusually severe winter weather, which impacted numerous markets. ● Gross profit for the fourth quarter increased by 190 basis points to 41.0% as compared to 39.1% for the fourth quarter of the prior year. This follows a 330 basis point improvement in the fourth quarter of 2012 compared to the same period of 2011. ● Selling, general and administrative expenses for the quarter, including depreciation and amortization, increased to 37.1% of net sales from 35.6% due to additional store labor, to ensure service levels during the Christmas season, and additional advertising, partially offset by a reduction in professional fees. ● Operating income for the quarter was $3
